            Case 2:21-cv-00434-JAD-VCF Document 31 Filed 07/29/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 The Ace Initiative, LLC, et al.,                      Case No.: 2:21-cv-00434-JAD-VCF

 4           Plaintiffs
                                                                   Remand Order
 5 v.
                                                                    [ECF No. 11]
 6 Raymond Scott, an individual, et al.,

 7           Defendants

 8

 9          Defendants Raymond Scott and Troy Fobbs removed this case based on diversity

10 jurisdiction more than one year after its commencement in Nevada State Court, and plaintiffs

11 move for remand based primarily on 28 U.S.C. § 1446(c)(1). For the reasons stated at today’s

12 hearing on plaintiffs’ motion to remand, IT IS HEREBY ORDERED that:

13      •   Plaintiffs’ Motion to Remand [ECF No. 11] is GRANTED; and

14      •   The Clerk of Court is directed to REMAND this case back to the Eighth Judicial

15          District Court, Department 14, Case No. A-20-811610-C, and CLOSE THIS CASE.

16          Dated: July 29, 2021

17                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
18

19

20

21

22

23
